Citation Nr: 1442312	
Decision Date: 09/22/14    Archive Date: 09/30/14	

DOCKET NO.  10-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and social phobia.
 
2.  Entitlement to service connection for headaches, to include sinus and/or migraine headaches.
 
3.  What evaluation is warranted for lumbar degenerative disc disease through July 31, 2013?
 
4.  What evaluation is warranted for lumbar degenerative disc disease from August 1, 2013?  
 
5.  What evaluation is warranted for a left (minor) elbow strain through July 31, 2013?  
 
6.  What evaluation is warranted for a left (minor) elbow strain from August 1, 2013?  
 
7.  What evaluation is warranted for a left (minor) shoulder disorder through July 31, 2013?
 
8.  What evaluation is warranted for a left (minor) shoulder disorder from August 1, 2013?
 
9.  What evaluation is warranted for a left hip disorder through July 31, 2013?
 
10.  What evaluation is warranted for a left hip disorder from August 1, 2013?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1980 to October 1983, and from September 1990 to January 2008.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of July and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
This case was previously before the Board in November 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.
 
For reasons discussed below the claims regarding what initial evaluations are warranted for degenerative disc disease from L4 to S1, a left strain, a left shoulder disorder, and left hip disorder from August 1, 2013 are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.
 
 
FINDINGS OF FACT
 
1.  An acquired psychiatric disorder (to include depression, anxiety, and social phobia) is not shown to have been present in service, and an acquired psychiatric disorder is not shown to be related to service.
 
2.  The Veteran's headache disorder as likely as not had its origin during her periods of active military service.
 
3.  Prior to July 31, 2013, the Veteran's lumbosacral degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 month period.

4.  The Veteran is right handed, hence, her left elbow and shoulder disorders involve her minor upper extremity.
 
5.  Prior to July 31, 2013, the Veteran's left elbow strain was not manifested by a limitation of flexion to 90 degrees, or a limitation of extension to 75 degrees.
 
6.  Prior to July 31, 2013, the Veteran's left shoulder disorder was not manifested by a limitation of arm motion at shoulder level, or to midway between side and shoulder level.
 
7.  Prior to July 31, 2013, the Veteran's left hip disorder was not manifested by a limitation of flexion to 30 degrees, or a limitation of abduction with motion lost beyond 10 degrees.
 
 
CONCLUSIONS OF LAW
 
1.  An acquired psychiatric disorder, to include depression, anxiety, or social phobia, was not incurred in or aggravated by active military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2013).
 
2.  A chronic headache disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
 
3.  The criteria for an initial evaluation in excess of 20 percent for lumbosacral degenerative disc disease prior to July 31, 2013 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.71a and Part 4, Diagnostic Code 5243 (2013).
 
4.  The criteria for an initial evaluation in excess of 10 percent for left elbow strain prior to July 31, 2013 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.71a and Part 4, Diagnostic Codes 5206, 5207 (2013).
 
5.  The criteria for an initial evaluation in excess of 10 percent for a left shoulder disorder prior to July 31, 2013 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.71a and Part 4, Diagnostic Code 5201 (2013).
 
6.  The criteria for an initial evaluation in excess of 10 percent for a left hip disorder prior to July 31, 2013 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.71a and Part 4, Diagnostic Codes 5252, 5253 (2013).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection, initial ratings, and effective dates have been assigned for the Veteran's lumbosacral degenerative disc disease, left elbow strain, left shoulder disorder, and left hip disorder, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in February 2008, May 2009, December 2013, and February and March 2013 of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims, and, as warranted by law, affording her VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
In reaching these determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned in September 2011, the service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting these decisions, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service Connection
 
The Veteran seeks entitlement to service connection for an acquired psychiatric disorder (to include depression, anxiety, and social phobia), as well as for a headache disorder.
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct, or, for claims filed after October 31, 1990, not the result of her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 (2013).
 
In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was a result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was the result of her abuse of alcohol or drugs.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1 (2013).
 
An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 (2013).
 
As regards the claimed psychiatric disorder, while the Veteran on a number of occasions in service received diagnoses of and treatment for depression and/or anxiety, on each of those occasions her s depression/anxiety was judged to be the result of alcohol abuse/dependence.  

Following a March 2008 VA psychological examination which involved a full review of the Veteran's claims folder and medical records, the appellant was diagnosed with alcohol dependence that was unrelated to military service, and an adjustment disorder with depressed mood secondary to retirement and the negative consequences related to her alcohol dependence.  The examiner opined that the Veteran's primary difficulties over the years were related to her alcohol dependence.  Moreover, it appeared that the depression associated with the Veteran's adjustment disorder was secondary to the negative consequences related to her alcohol dependence.  The examiner further opined that the Veteran's difficulty sleeping and other depressive symptoms were increased secondary to her alcohol dependence.  While the Veteran gave a history of some inservice depressive symptoms secondary to relationship difficulties and debts, in the opinion of the examiner, it did not appear that those symptoms had ever been severe enough to require psychiatric follow up.  Moreover, the Veteran reported a history of excessive drinking in response to such stressors.
 
Following an April 2013 VA psychological examination which also involved a full review of the Veteran's claims folder and medical records, it was noted that the appellant had a "long history" of alcohol dependence, with associated legal, social, and emotional consequences.  According to the examiner, the Veteran had never been diagnosed with a depressive disorder, an adjustment disorder with depression, or insomnia in the absence of a diagnosis of alcohol dependence.  Given that the appellant reported symptoms of depression were transient and a direct physiological consequence of her alcohol use, in the opinion of the examiner, a separate diagnosis of depression, adjustment disorder with depressed mood, or insomnia was not appropriate.  

The examiner found that under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), diagnoses of depression or adjustment disorder should not be given where the symptoms in question are the result of the direct physiological consequence of a substance such as alcohol.  Rather, the appropriate diagnosis would be alcohol-induced mood disorder.  Accordingly, the examiner opined that when the Veteran was diagnosed in the military with depression or adjustment disorder, the providers finding those diagnoses were not following the DSM-IV, to wit, by not taking into full account the physiological effects of alcohol on the Veteran's symptoms and functioning.  The examiner found that at present, the Veteran was experiencing only mild, intermittent difficulty with depressed mood for a day at a time related to current life stresses.  The appellant's depressed mood was judged not to be clinically significant, and not to result in impaired functioning.  Accordingly, the examiner opined that the Veteran she did not meet the diagnostic criteria for a separate Axis I mood disorder, or, for that matter, any other mental disorder.  In summary, the examiner opined that the Veteran did not meet the criteria for a mood or adjustment disorder.  Moreover, her alcohol dependence was only in partial remission, with the result that any lingering mood disturbance was likely related to her alcohol use.  The examiner found that the Veteran's prior problems during military service with mood were a direct physiological consequence of her alcohol dependence, that the previous diagnoses of depression or an adjustment disorder while in the military were not accurate, and could not be substantiated by documentation in the record.  Rather, the correct diagnosis would have been alcohol-induced mood disorder.  According to the examiner, the Veteran exhibited no current mental health concerns which were related to military service or any event in service.
 
The Board finds the aforementioned VA opinions highly probative.  They were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed her medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against finding that the Veteran suffers from an acquired psychiatric disorder which is in any way related to her period of active military service.  
 
In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Veteran has attributed her active military service.  However, as is clear from the above, there is no probative evidence that the Veteran has in the past or currently suffers from psychiatric symptomatology unrelated to her nonservice connected alcohol dependence/abuse, behavior which, it should be noted, at least arguably constitutes willful misconduct.  There is no medical evidence suggesting that the Veteran suffers from a clinically-identifiable acquired psychiatric disorder as defined by DSM-IV, and there is no competent evidence that such a disorder is related to the appellant's military service.  Under the circumstances, service connection for an acquired psychiatric disorder must be denied.
 
In reaching this determination, the Board has given due consideration to the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that they seek to demonstrate entitlement to the benefit sought.  The Veteran's statements and history, when weighed against the other objective evidence of record, are neither credible nor probative.  The Veteran, as a lay person, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology of an acquired psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Turning to the issue of entitlement to service connection for a headache disorder, the evidence shows that on a number of occasions in service, the Veteran received treatment for headaches, most commonly, in conjunction with sinus problems.  Indeed, at a March 2008 VA medical examination the Veteran reported headaches which she felt might be "sinus related."  According to the Veteran, while she had experienced problems with headaches since the age of 16, her current level of headaches began in 1999 (in service) with the death of her mother.  According to the Veteran, she experienced headaches on an every other day basis, which usually lasted approximately two hours, until her medication became effective.  The pertinent diagnosis was sinus headaches.
 
During the course of VA outpatient treatment in January 2013, the Veteran gave a history of headaches for 28 years, since "she was in the military."  According to the Veteran, she experienced two types of headaches, with the more severe ones being described as "sinus headaches," which were frontal in nature and throbbing.  The headaches were accompanied by photophobia, phonophobia, and occasional nausea, but no vomiting.  Reportedly, those headaches occurred twice a year and could last up to a week.  The second type of headache described by the Veteran was a "stress headache," which she blamed on events related to discharge from the military, as well as events which occurred while she was in the military.  According to the Veteran, while still in the service, she was severely distraught by her mother's sudden death in October 1999 from an aneurysm.  The pertinent diagnosis was migraine with and without tension headaches aggravated by chronic congestion.
 
At a May 2013 VA neurologic examination the Veteran's claims folder and medical records were reviewed.  The appellant gave a history of longstanding problems with headaches since her mother's passing some time in 1999, while she was in service.  The pertinent diagnoses were migraine headaches, including migraine variants; and tension headaches.  Based on a review of the Veteran's chart, as well as an interview and examination of the appellant the VA physician opined that she suffered from chronic migraine headaches which began while in the military.  The main triggering event for the headaches was judged to be the passing of her mother.  The examiner found no other secondary medical conditions or events identified as possible causes or triggers for the Veteran's headaches.
 
Given the foregoing the Board finds that it is at least as likely as not that the Veteran's headaches had their origin around or about 1999, while she was in active military service.  Accordingly, with the resolution of all reasonable doubt in her favor, service connection for a chronic headache disorder is in order.
 
Increased Ratings
 
The Veteran seeks entitlement to increased initial evaluations for her lumbosacral degenerative disc disease, as well as for left elbow, shoulder, and hip disabilities.
 
Disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4..
 
Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).
 
While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innveration, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2013).
 
Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the scheduler of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extrascheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exception or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013).
 
In a July 2008 rating decision, VA granted entitlement to service connection for degenerative disc disease from L4 to S1, and assigned a 20 percent rating.  VA also granted service connection and separate 10 percent ratings for a left shoulder disorder, a left elbow strain, and a left hip disorder.  All of the aforementioned evaluations were made effective February 1, 2008, the date following the Veteran's discharge from service.  The Veteran voiced her disagreement with the assignment of the respective evaluations assigned, and the current appeal ensued.
 
Lumbosacral Strain
 
At a March 2008 VA medical examination the Veteran complained of back stiffness most of the time, as well as "achy" low back pain in the area of the third and fourth lumbar vertebrae.  According to the Veteran, this pain extended to the left paralumbar area.  However, she denied any radiculopathy to the lower extremities.  She did not complain of significant flare-ups, though prolonged sitting reportedly tended to increase the Veteran's lower back pain.  When questioned, the Veteran denied being prescribed bed rest by a physician for her back disorder.  Nor did she experience bladder or bowel incontinence associated with the lower back.  The Veteran's walking was described as normal, and her gait steady when ambulating.  
 
On physical examination straight leg raising tests were negative.  There was tenderness to palpation in the area from the first to the fifth lumbar vertebrae, though with no evidence of any palpable muscle spasms on repetitive motion.  Forward flexion was from 0 to 60 degrees, with increased pain at 60 degrees.  Backward extension was from 0 to 30 degrees, with increased pain beginning at 30 degrees.  Lateral flexion and rotation was from 0 to 20 degrees on both the left and right, with increased pain beginning at 20 degrees.  There was no evidence of weakness, decreased endurance, or easy fatigability with repetitive range of lumbar motion.  Repetitive motion did not change her range of motion or increase the Veteran's pain.
 
The Veteran was scheduled for an additional VA examination on July 31, 2013, but she failed to report for that study.  Accordingly, evidence from that examination which might have been material to the outcome of her claim could not be considered.
 
Pursuant to applicable law and regulation, the criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent evaluation for the Veteran's low back disability would require demonstrated evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or evidence of favorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation would, similarly, be indicated where there was evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12-month period.  For purposes of evaluating intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).
 
As is clear from the above, no more than a 20 percent evaluation is warranted for the Veteran's lumbosacral degenerative disc disease.  The March 2008 VA examination showed forward thoracolumbar flexion to 60 degrees.  There was no evidence of favorable ankylosis of the entire thoracolumbar spine, nor had the Veteran experienced incapacitating episodes as a result of her service-connected degenerative disc disease.  Based on such findings, the 20 percent evaluation currently in effect for the Veteran's service-connected degenerative disc disease of the lumbosacral spine is appropriate.  Entitlement to an increased rating is denied.
 
Left Elbow Strain
 
Turning to the issue of entitlement to an increased initial rating for the Veteran's left elbow disability, the Board initially notes that the appellant is right handed, and as such her left arm is her minor extremity. 

At the March 2008 VA examination the Veteran complained of constant daily left elbow pain which increased with weather changes, in particular, with damp cold weather.  According to the Veteran, she experienced left elbow weakness that was manifested by the elbow giving way with lifting.  When questioned, the Veteran stated that her elbow was stiff daily with some accompanying swelling, though with no heat, redness, or locking.  The Veteran complained of fatigability and a lack of endurance, but denied any flare ups or need for the use of a brace.  

On physical examination, there was some tenderness to palpation of the Veteran's left elbow.  There was no evidence of swelling, redness, or obvious deformity.  There was a full range of left elbow motion from 0 to 145 degrees, with pain beginning at 145 degrees.  According to the Veteran, pain was her most limiting factor.  However, she experienced no weakness, decreased endurance, or easy fatigability on repetitive range of motion.  Repetitive motion did not change the range of left elbow motion or increase pain.
 
As previously noted, on July 31, 2013, the Veteran was scheduled for an additional VA medical examination, for which she failed to report.  Accordingly, evidence from that examination, which might have been material to the outcome of the Veteran's claim, could not be considered.
 
Pursuant to applicable law and regulation a 20 percent evaluation for the Veteran's left elbow disability requires evidence of a limitation of flexion to 90 degrees, or, in the alternative, a limitation of extension to 75 degrees.  38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5206, 5207 (2013).  However, and as noted above, based on recent examination findings, the Veteran currently exhibits a full range of left elbow motion.  Moreover, the Veteran's left elbow displays no evidence of weakness, or a decreased endurance or easy fatigability with repetitive range of motion.  Under the circumstances, the 10 percent evaluation currently in effect is appropriate, and an increased rating is not warranted.  
 
Left Shoulder Disorder
 
At the March 2008 VA examination the Veteran complained of a constant daily achy pain in her left shoulder, accompanied by weakness and stiffness. She denied swelling, heat, redness, or locking.  While the Veteran complained of fatigability and a lack of endurance, she indicated that her left shoulder did not "give way."
 
On physical examination, there was some anterior tenderness to palpation of the left shoulder beginning at the acromioclavicular joint, though with no swelling, redness, or obvious deformity.  Forward flexion was from 0 to 150 degrees, with increased pain beginning at 150 degrees.  The Veteran was able to continue to 180 degrees with increasing pain.  Abduction was from 0 to 100 degrees, with increased pain beginning at 100 degrees, though the Veteran was able to continue to 180 degrees with increasing pain.  Internal and external rotation was from 0 to 90 degrees with no difficulty, though with increased pain beginning at 90 degrees.  The appellant stated that pain was her most limiting factor.  While there was slight pain prior to beginning repetitive range of motion, there was no evidence of any weakness, decreased endurance, or easy fatigability on repetition.  Moreover, left shoulder repetition did not change the degrees of range of motion or increase the Veteran's pain.
 
As noted above, in July 2013 the Veteran was scheduled for a VA medical examination, for which she failed to report.  Accordingly, evidence from that examination which might have been material to the outcome of the Veteran's claim could not be considered.
 
Pursuant to applicable law and regulation, a 20 percent evaluation for the Veteran's left shoulder disability contemplates the presence of a limitation of arm motion to shoulder level, or, in the alternative, motion limited to a point midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.   However, and as clear from the above, as of the time of the aforementioned VA examination in March 2008, the Veteran's range of motion was well in excess of that required for an increased evaluation.  Under the circumstances, the Veteran's claim for increase must be denied.
 
Left Hip Disorder
 
At the March 2008 VA examination the Veteran complained of increasing pain over the past year, primarily with bending.  She also reported problems with weakness, soreness, and stiffness, though without any evidence of swelling, heat, redness, or locking.  The Veteran complained of fatigability and a lack of endurance, though she denied any "giving way."  The appellant denied "flare ups" associated with her left hip disability.  
 
On physical examination there was pain on palpation slightly above and superior to the left hip joint, though without swelling, redness, or obvious deformity.  Range of motion measurements showed left hip flexion from 0 to 100 degrees, with increased pain beginning at 100 degrees.  Abduction was from 0 to 45 degrees, with increased pain beginning at 45 degrees.  Extension was from 0 to 30 degrees, with increased pain at 30 degrees, while adduction was from 0 to 25 degrees, with no significant increase in pain.  External and internal rotation showed increased pain beginning at 60 degrees of external, and 50 degrees of internal rotation.  Examination revealed no evidence of weakness, decreased endurance, or easy fatigability with repetitive range of motion.  Repetitive left hip motion study did not reveal evidence of any additional loss of motion or increased pain.
 
As previously noted, the Veteran was scheduled for a VA examination on July 31, 2013, for which she failed to report.  Consequently, evidence from that examination, which might have been material to the outcome of the Veteran's claim, could not be considered.
 
A 20 percent evaluation for the Veteran's service-connected left hip disability requires evidence of a limitation of thigh flexion to 30 degrees, or, in the alternative, a limitation of thigh abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5252, 5253 (2013).  As is clear from the evidence discussed above, the Veteran exhibits considerably greater range of motion than that required for an increased evaluation.  Under the circumstances, her claim for increase must be denied.
 
Finally, based on a review of the entire evidence of record, the evidence shows that the disability picture presented by the Veteran's various service-connected disabilities is contemplated by the Rating Schedule, and that referral for consideration of an extrascheduler evaluation is not in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The rating schedule specifically contemplates functional loss due to a limitation of motion, and the assignment of a 10 percent rating for each disorder is an acknowledgment that these joints are impaired due to pain.  DeLuca.
 
 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and social phobia, is denied.
 
Entitlement to service connection for a chronic headache disorder is granted.
 
Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease from L4 to S1 prior to July 31, 2013 is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for left (minor) elbow strain prior to July 31, 2013 is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for a left (minor) shoulder disorder prior to July 31, 2013 is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for a left hip disorder prior to July 31, 2013 is denied.
 
 
REMAND
 
As noted above, initial evaluations in excess of those presently assigned for the Veteran's lumbosacral degenerative disc disease, left elbow strain, left shoulder disorder, and left hip disorder prior to July 31, 2013 are not warranted.  What remains to be determined is whether she is entitled to increased evaluations for those same disabilities effective from August 1, 2013, the day after she failed to report for a scheduled VA examination.
 
As noted in the Board's November 2012 remand, the Veteran last underwent a VA examination for the purpose of determining the severity of the disabilities at issue in March 2008, at this point, more than six years ago.  In September 2013 correspondence the Veteran indicated that she had requested a VA orthopedic appointment, but for some reason unknown to her, the VA had "canceled it and never rescheduled another one."  Under the circumstances, the Board finds that she should be given one final opportunity to report for a VA examination prior to a final adjudication of her claims for increase.
 
Accordingly, and in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2013, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.
 
2.  Thereafter the Veteran should then be afforded a VA orthopedic examination in order to more accurately determine the current severity of her low back, left elbow, left shoulder, and left hip disabilities.  The Veteran is to be notified that it is her responsibility to report for the examination, and to cooperate in the development of her claims.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
Following completion of the orthopedic examination, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of her lumbosacral degenerative disc disease, left elbow sprain, left shoulder disorder, and left hip disability.  The examiner must specifically address any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner must discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  The examiner shall additionally determine whether the Veteran experiences flare-ups associated with any of these disabilities.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.
 
3.  The AOJ should then review all reports to ensure that they are in complete compliance with the directives of this REMAND, and that all examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
4.  The AOJ should then readjudicate the Veteran's claims for increased initial ratings for the Veteran's service-connected lumbosacral degenerative disc disease, left elbow strain, left shoulder disorder, and left hip disorder since August 1, 2013.  Should any benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims since August 1, 2013.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
 
 

	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


